


Exhibit 10.2

 

OMNIBUS AGREEMENT

 

This OMNIBUS AGREEMENT (this “Agreement”), is entered into as of March 15, 2010,
by and between Genco Shipping & Trading Limited, a Marshall Islands corporation
(“Genco”) and Baltic Trading Limited, a Marshall Islands corporation
(“Baltic”).  The foregoing shall be referred to individually as a “Party” and
collectively as the “Parties.”  Certain capitalized terms have the meanings
assigned to them in Article I hereof.

 

RECITALS

 

A.  Genco has formed Baltic for the purpose of, among other things, acquiring,
owning and operating certain drybulk vessels that trade in the spot market or on
spot market-related time charters.

 

B.  The respective Boards of Directors of Genco and Baltic have authorized the
Parties to enter into this Agreement and effect the actions set forth below.

 

C.  The Parties desire, in connection with the proposed initial public offering
(the “Offering”) of Baltic, to undertake the transactions contemplated by this
Agreement, including, without limitation, the allocation of certain business
opportunities between (i) Genco and its affiliates other than the Baltic Group
members and (ii) the Baltic Group members.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of their mutual undertakings and agreements
hereunder, the Parties undertake and agree as follows:

 


ARTICLE I
DEFINITIONS; RECORDATION


 


1.01         DEFINITIONS.  IN ADDITION TO TERMS DEFINED ABOVE OR ELSEWHERE IN
THIS AGREEMENT, THE FOLLOWING CAPITALIZED TERMS HAVE THE MEANINGS GIVEN BELOW.


 

An “affiliate” of any Person means any other Person which directly, or
indirectly through one or more intermediaries, controls, is controlled by or is
under common control with, such Person.  The term “control” (including the terms
“controlling,” “controlled by” and “under common control with”) as used with
respect to any Person means the possession, directly or indirectly, of the power
to direct or cause the direction of the management and policies of such Person,
whether through the ownership of voting securities, by contract or otherwise.  A
person who is the owner of 20% or more of the outstanding voting shares of any
corporation, partnership, unincorporated association or other entity shall be
presumed to have control of such entity, in the absence of proof by a
preponderance of the evidence to the contrary. Notwithstanding the foregoing, a
presumption of control shall not apply where such person holds voting shares, in
good faith and not for the purpose of circumventing this provision, as an agent,
bank, broker, nominee, custodian or trustee for one or more owners who do not
individually or as a group have control of such entity.

 

1

--------------------------------------------------------------------------------


 

“Articles of Incorporation” means the Amended and Restated Articles of
Incorporation of Baltic, as they may be further amended from time to time.

 

“Baltic Group” means, collectively, Baltic and its subsidiaries.

 

“Business Day” means a day other than a Saturday, Sunday or statutory holiday on
which the banks in New York, New York are required to close.

 

“Common Stock” means the Common Stock, par value $0.01 per share, of Baltic.

 

“Class B Stock” means the Class B Stock, par value $0.01 per share, of Baltic,
which entitles the holder thereto to the voting and other rights as set forth in
the Articles of Incorporation.

 

“Person” means any individual, sole proprietorship, partnership, limited
liability company, joint venture, trust, incorporated organization, association,
corporation, institution, public benefit corporation or any other entity.

 

“Registration Rights Agreement” means the Registration Rights Agreement, to be
entered into between Genco and Baltic, in substantially the form of Exhibit A
attached hereto.

 

“Trip Charter” means a time charter for a trip to carry a specific cargo from a
load port to a discharge port at a set daily rate.

 

“Voyage Charter” means a charter for the carriage of a specific cargo from a
load port to a discharge port at an agreed upon freight rate expressed on a U.S.
dollar-per-ton basis.

 


ARTICLE II
ALLOCATION OF BUSINESS OPPORTUNITIES AND RIGHTS OF FIRST REFUSAL


 


2.01         ALLOCATION OF BUSINESS OPPORTUNITIES.  BALTIC AND GENCO HEREBY
AGREE THAT GENCO MAY ENGAGE (AND SHALL HAVE NO DUTY TO REFRAIN FROM ENGAGING) IN
THE SAME OR SIMILAR ACTIVITIES OR LINES OF BUSINESS AS THE BALTIC GROUP MEMBERS,
INCLUDING CONDUCTING BUSINESS IN THE DRYBULK SPOT MARKET, AND NONE OF THE BALTIC
GROUP MEMBERS SHALL BE DEEMED TO HAVE AN INTEREST OR EXPECTANCY IN ANY BUSINESS
OPPORTUNITY, TRANSACTION OR OTHER MATTER (INCLUDING, WITHOUT LIMITATION, ANY
OPPORTUNITY TO ACQUIRE A DRYBULK VESSEL) (EACH SUCH OPPORTUNITY, TRANSACTION OR
OTHER MATTER BEING A “BUSINESS OPPORTUNITY”) IN WHICH GENCO ENGAGES OR SEEKS TO
ENGAGE MERELY BECAUSE ANY BALTIC GROUP MEMBER ENGAGES IN THE SAME OR SIMILAR
ACTIVITIES OR LINES OF BUSINESS AS THAT INVOLVED IN OR IMPLICATED BY SUCH
BUSINESS OPPORTUNITY.


 


2.02         RIGHT OF FIRST REFUSAL.  SUBJECT TO THE TERMS AND CONDITIONS
SPECIFIED IN THIS ARTICLE II:


 


(A)                                  IF GENCO, ITS AFFILIATES, ANY BALTIC GROUP
MEMBER, OR ANY DIRECTOR OR OFFICER OF THE FOREGOING ACQUIRES KNOWLEDGE OF A
POTENTIAL BUSINESS OPPORTUNITY THAT MAY BE DEEMED TO CONSTITUTE A CORPORATE
OPPORTUNITY OF BOTH GENCO AND A BALTIC GROUP

 

2

--------------------------------------------------------------------------------


 


MEMBER, GENCO SHALL HAVE A RIGHT OF FIRST REFUSAL TO PURSUE OR ACQUIRE SUCH
BUSINESS OPPORTUNITY FOR ITSELF UNLESS SUCH BUSINESS OPPORTUNITY IS A SPOT
CHARTER OPPORTUNITY (DEFINED BELOW); AND


 


(B)                                 IF GENCO, ITS AFFILIATES, ANY BALTIC GROUP
MEMBER, OR ANY DIRECTOR OR OFFICER OF THE FOREGOING ACQUIRES KNOWLEDGE OF A
POTENTIAL OPPORTUNITY TO ENTER INTO A VOYAGE CHARTER OR A TRIP CHARTER FOR A
PARTICULAR DRYBULK VESSEL (A “SPOT CHARTER OPPORTUNITY”) THAT MAY BE DEEMED TO
CONSTITUTE A CORPORATE OPPORTUNITY OF BOTH GENCO AND A BALTIC GROUP MEMBER,
BALTIC SHALL HAVE A RIGHT OF FIRST REFUSAL TO ELECT TO PURSUE OR ACQUIRE SUCH
SPOT CHARTER OPPORTUNITY FOR ITSELF.


 


EACH TIME GENCO OR A BALTIC GROUP MEMBER, AS APPLICABLE (THE “OFFERING PARTY”)
ACQUIRES KNOWLEDGE OF A BUSINESS OPPORTUNITY FOR WHICH THE OTHER PARTY (THE
“ROFR PARTY”) HAS A RIGHT OF FIRST REFUSAL, THE OFFERING PARTY MUST FIRST MAKE
AN OFFERING OF THE BUSINESS OPPORTUNITY TO THE ROFR PARTY IN ACCORDANCE WITH THE
FOLLOWING PROVISIONS OF THIS ARTICLE II PRIOR TO PURSUING SUCH BUSINESS
OPPORTUNITY.


 


2.03         OFFER NOTICE.  THE OFFERING PARTY SHALL GIVE WRITTEN NOTICE (THE
“OFFERING NOTICE”) TO THE ROFR PARTY STATING THAT IT HAS IDENTIFIED A CORPORATE
OPPORTUNITY AND PROVIDING A DESCRIPTION OF THE OPPORTUNITY, INCLUDING ALL
MATERIAL TERMS AND CONDITIONS OF WHICH THE OFFERING PARTY HAS KNOWLEDGE.


 


2.04         EXERCISE OF RIGHT OF FIRST REFUSAL.


 


(A)                                  UPON RECEIPT OF THE OFFERING NOTICE, THE
ROFR PARTY SHALL HAVE TWENTY-FOUR (24) HOURS IF THE BUSINESS OPPORTUNITY IS A
SPOT CHARTER OPPORTUNITY OR FOURTEEN (14) CALENDAR DAYS IF THE BUSINESS
OPPORTUNITY IS NOT A SPOT CHARTER OPPORTUNITY (THE “ROFR NOTICE PERIOD”) TO
ELECT TO PURSUE THE BUSINESS OPPORTUNITY BY DELIVERING A WRITTEN NOTICE TO THE
OFFERING PARTY STATING THAT THE ROFR PARTY WILL PURSUE THE OPPORTUNITY (A “ROFR
NOTICE”).


 


(B)                                 IF THE ROFR PARTY DOES NOT DELIVER A ROFR
OFFER NOTICE DURING THE ROFR NOTICE PERIOD, IT SHALL BE DEEMED TO HAVE WAIVED
ALL OF ITS RIGHTS TO PURSUE THE BUSINESS OPPORTUNITY UNDER THIS ARTICLE II, AND
THE OFFERING PARTY SHALL THEREAFTER BE FREE TO PURSUE THE BUSINESS OPPORTUNITY
SPECIFIED IN THE OFFER NOTICE WITHOUT ANY FURTHER OBLIGATION TO SUCH PARTY
PURSUANT TO THIS ARTICLE II.


 


2.05         LIMITATION ON DUTY TO NOTIFY.  IF THE ROFR PARTY IS THE FIRST TO
LEARN OF A BUSINESS OPPORTUNITY, THEN NEITHER THE ROFR PARTY NOR ITS DIRECTORS
OR OFFICERS SHALL HAVE ANY DUTY TO COMMUNICATE OR OFFER SUCH BUSINESS
OPPORTUNITY TO THE OFFERING PARTY.


 


2.06         VESSEL POOLS.  AS THE ENTRY OF A DRYBULK VESSEL BY ONE PARTY INTO A
VESSEL POOL WOULD NOT PREVENT THE OTHER PARTY FROM TAKING THE SAME ACTION,
NEITHER PARTY SHALL HAVE ANY OBLIGATION UNDER SECTIONS 2.02 THROUGH 2.04
HEREUNDER WITH RESPECT TO THE ENTRY OF ANY DRYBULK VESSEL INTO A VESSEL POOL.

 

3

--------------------------------------------------------------------------------


 


2.07         DEFINITIONS.  FOR PURPOSES OF THIS ARTICLE II ONLY (A) THE TERM
“BALTIC GROUP” SHALL MEAN BALTIC AND ALL PERSONS OR ENTITIES IN WHICH BALTIC
BENEFICIALLY OWNS, DIRECTLY OR INDIRECTLY, 50% OR MORE OF THE OUTSTANDING VOTING
STOCK, VOTING POWER, PARTNERSHIP INTERESTS OR SIMILAR VOTING INTERESTS, AND
(B) THE TERM “GENCO” SHALL MEAN GENCO AND ALL PERSONS OR ENTITIES (OTHER THAN
THE BALTIC GROUP, AS DEFINED IN ACCORDANCE WITH CLAUSE (A) OF THIS SECTION 2.07)
(I) IN WHICH GENCO BENEFICIALLY OWNS, DIRECTLY OR INDIRECTLY, 50% OR MORE OF THE
OUTSTANDING VOTING STOCK, VOTING POWER, PARTNERSHIP INTERESTS OR SIMILAR VOTING
INTERESTS OR (II) WHICH OTHERWISE ARE AFFILIATES OF GENCO.


 


ARTICLE III
CREDIT FACILITIES


 


IN ORDER TO COMPLY WITH THE PROVISIONS OF GENCO’S EXISTING CREDIT FACILITY ON
THE DATE HEREOF AND ANY FUTURE CREDIT FACILITY OF GENCO, BALTIC SHALL:


 


(A)                                  NOT ISSUE ANY SHARES OF PREFERRED STOCK
WITHOUT THE PRIOR WRITTEN CONSENT OF GENCO; AND


 


(B)                                 USE COMMERCIALLY REASONABLE EFFORTS NOT TO
TAKE ANY ACTION THAT WOULD RESULT IN AN EVENT OF DEFAULT UNDER GENCO’S EXISTING
CREDIT FACILITY AS OF THE DATE HEREOF OR THE TERMS OF ANY FUTURE CREDIT FACILITY
GENCO MAY ENTER INTO TO THE EXTENT SUCH TERMS IMPOSE NO GREATER RESTRICTIONS ON
GENCO’S AFFILIATES THAN SUCH EXISTING CREDIT FACILITY.


 


ARTICLE IV
MISCELLANEOUS


 


4.01         TERM; TERMINATION.  THIS AGREEMENT SHALL CONTINUE IN FULL FORCE AND
EFFECT UNTIL THE DATE THAT (A) GENCO CEASES TO BENEFICIALLY OWN SHARES OF COMMON
STOCK AND CLASS B STOCK REPRESENTING AT LEAST 10% OF THE AGGREGATE NUMBER OF
OUTSTANDING SHARES OF COMMON STOCK AND CLASS B STOCK OF BALTIC AND (B) NO PERSON
WHO IS A DIRECTOR OR OFFICER OF ANY BALTIC GROUP MEMBER IS ALSO A DIRECTOR OR
OFFICER OF GENCO OR ANY OF ITS AFFILIATES OTHER THAN THE BALTIC GROUP MEMBERS. 
NOTWITHSTANDING THE FOREGOING, NO ADDITION TO, ALTERATION OF OR TERMINATION OF
ARTICLE II SHALL ELIMINATE OR IMPAIR THE EFFECT OF ARTICLE II ON ANY ACT,
OMISSION, RIGHT OR LIABILITY THAT OCCURRED PRIOR THERETO.


 


4.02         ENFORCEMENT.  EACH PARTY AGREES AND ACKNOWLEDGES THAT THE OTHER
PARTIES DO NOT HAVE AN ADEQUATE REMEDY AT LAW FOR THE BREACH BY ANY SUCH PARTY
OF ITS COVENANTS AND AGREEMENTS SET FORTH IN ARTICLE II, AND THAT ANY BREACH BY
ANY SUCH PARTY OF ITS COVENANTS AND AGREEMENTS SET FORTH IN ARTICLE II WOULD
RESULT IN IRREPARABLE INJURY TO SUCH OTHER PARTIES.  EACH PARTY FURTHER AGREES
AND ACKNOWLEDGES THAT ANY OTHER PARTY MAY, IN ADDITION TO THE OTHER REMEDIES
WHICH MAY BE AVAILABLE TO SUCH OTHER PARTY, FILE A SUIT IN EQUITY TO ENJOIN SUCH
PARTY FROM SUCH BREACH, AND CONSENT TO THE ISSUANCE OF INJUNCTIVE RELIEF TO
ENFORCE THE PROVISIONS OF ARTICLE II OF THIS AGREEMENT.


 


4.03         INTEGRATION.  THIS AGREEMENT AND THE INSTRUMENTS REFERENCED HEREIN
SUPERSEDE ALL PREVIOUS UNDERSTANDINGS OR AGREEMENTS AMONG THE PARTIES, WHETHER
ORAL OR WRITTEN, WITH RESPECT TO THE SUBJECT MATTER HEREOF.  THIS AGREEMENT AND
SUCH INSTRUMENTS CONTAIN THE ENTIRE UNDERSTANDING OF THE PARTIES WITH RESPECT TO
THE SUBJECT MATTER HEREOF AND THEREOF.  NO

 

4

--------------------------------------------------------------------------------


 


UNDERSTANDING, REPRESENTATION, PROMISE OR AGREEMENT, WHETHER ORAL OR WRITTEN, IS
INTENDED TO BE OR SHALL BE INCLUDED IN OR FORM PART OF THIS AGREEMENT UNLESS IT
IS CONTAINED IN A WRITTEN AMENDMENT HERETO EXECUTED BY THE PARTIES HERETO AFTER
THE DATE OF THIS AGREEMENT.


 


4.04         HEADINGS; REFERENCES; INTERPRETATION.  ALL ARTICLE AND
SECTION HEADINGS IN THIS AGREEMENT ARE FOR CONVENIENCE ONLY AND SHALL NOT BE
DEEMED TO CONTROL OR AFFECT THE MEANING OR CONSTRUCTION OF ANY OF THE PROVISIONS
HEREOF.  THE WORDS “HEREOF,” “HEREIN” AND “HEREUNDER” AND WORDS OF SIMILAR
IMPORT, WHEN USED IN THIS AGREEMENT, SHALL REFER TO THIS AGREEMENT AS A WHOLE
AND NOT TO ANY PARTICULAR PROVISION OF THIS AGREEMENT.  ALL REFERENCES HEREIN TO
ARTICLES AND SECTIONS SHALL, UNLESS THE CONTEXT REQUIRES A DIFFERENT
CONSTRUCTION, BE DEEMED TO BE REFERENCES TO THE ARTICLES AND SECTIONS OF THIS
AGREEMENT, RESPECTIVELY.  ALL PERSONAL PRONOUNS USED IN THIS AGREEMENT, WHETHER
USED IN THE MASCULINE, FEMININE OR NEUTER GENDER, SHALL INCLUDE ALL OTHER
GENDERS, AND THE SINGULAR SHALL INCLUDE THE PLURAL AND VICE VERSA.  THE USE
HEREIN OF THE WORD “INCLUDING” FOLLOWING ANY GENERAL STATEMENT, TERM OR MATTER
SHALL NOT BE CONSTRUED TO LIMIT SUCH STATEMENT, TERM OR MATTER TO THE SPECIFIC
ITEMS OR MATTERS SET FORTH IMMEDIATELY FOLLOWING SUCH WORD OR TO SIMILAR ITEMS
OR MATTERS, WHETHER OR NOT NON-LIMITING LANGUAGE (SUCH AS “WITHOUT LIMITATION,”
“BUT NOT LIMITED TO,” OR WORDS OF SIMILAR IMPORT) IS USED WITH REFERENCE
THERETO, BUT RATHER SHALL BE DEEMED TO REFER TO ALL OTHER ITEMS OR MATTERS THAT
COULD REASONABLY FALL WITHIN THE BROADEST POSSIBLE SCOPE OF SUCH GENERAL
STATEMENT, TERM OR MATTER.


 


4.05         SUCCESSORS AND ASSIGNS.  THE AGREEMENT SHALL BE BINDING UPON AND
INURE TO THE BENEFIT OF THE PARTIES AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS.


 


4.06         NO THIRD PARTY RIGHTS.  THE PROVISIONS OF THIS AGREEMENT ARE
INTENDED TO BIND THE PARTIES AS TO EACH OTHER AND ARE NOT INTENDED TO AND DO NOT
CREATE RIGHTS IN ANY OTHER PERSON OR CONFER UPON ANY OTHER PERSON ANY BENEFITS,
RIGHTS OR REMEDIES AND NO PERSON IS OR IS INTENDED TO BE A THIRD PARTY
BENEFICIARY OF ANY OF THE PROVISIONS OF THIS AGREEMENT.


 


4.07         COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN ANY NUMBER OF
COUNTERPARTS, ALL OF WHICH TOGETHER SHALL CONSTITUTE ONE AGREEMENT BINDING ON
THE PARTIES HERETO.


 


4.08         GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, APPLICABLE TO CONTRACTS
MADE AND TO BE PERFORMED WHOLLY WITHIN SUCH JURISDICTION WITHOUT GIVING EFFECT
TO CONFLICT OF LAW PRINCIPLES THEREOF OTHER THAN SECTION 5-1401 OF THE NEW YORK
GENERAL OBLIGATIONS LAW.


 


4.09         SEVERABILITY.  IF ANY OF THE PROVISIONS OF THIS AGREEMENT IS HELD
BY ANY COURT OF COMPETENT JURISDICTION TO CONTRAVENE, OR TO BE INVALID UNDER,
THE LAWS OF ANY GOVERNMENTAL BODY HAVING JURISDICTION OVER THE SUBJECT MATTER
HEREOF, SUCH CONTRAVENTION OR INVALIDITY SHALL NOT INVALIDATE THE ENTIRE
AGREEMENT.  INSTEAD, THIS AGREEMENT SHALL BE CONSTRUED AS IF IT DID NOT CONTAIN
THE PARTICULAR PROVISION OR PROVISIONS HELD TO BE INVALID, AND AN EQUITABLE
ADJUSTMENT SHALL BE MADE AND NECESSARY PROVISION ADDED SO AS TO GIVE EFFECT, AS
NEARLY AS POSSIBLE, TO THE INTENTION OF THE PARTIES AS EXPRESSED IN THIS
AGREEMENT AT THE TIME OF EXECUTION OF THIS AGREEMENT.


 


4.10         DEED; BILL OF SALE; ASSIGNMENT.  TO THE EXTENT REQUIRED AND
PERMITTED BY APPLICABLE LAW, THIS AGREEMENT SHALL ALSO CONSTITUTE A “DEED,”
“BILL OF SALE” OR “ASSIGNMENT” OF THE ASSETS.

 

5

--------------------------------------------------------------------------------


 


4.11         AMENDMENT OR MODIFICATION.  THIS AGREEMENT MAY BE AMENDED OR
MODIFIED FROM TIME TO TIME ONLY BY THE WRITTEN AGREEMENT OF ALL THE PARTIES
HERETO; PROVIDED, HOWEVER, THAT THE PRIOR APPROVAL OF THE CONFLICTS COMMITTEE OF
THE BOARD OF DIRECTORS OF BALTIC SHALL BE REQUIRED FOR ANY PROPOSED AMENDMENT
THAT WOULD, IN THE REASONABLE DETERMINATION OF BALTIC’S BOARD OF DIRECTORS,
ADVERSELY AFFECT THE HOLDERS OF COMMON STOCK (OTHER THAN GENCO).

 


4.12         NOTICES.  EACH NOTICE, CONSENT OR REQUEST REQUIRED TO BE GIVEN TO A
PARTY PURSUANT TO THIS AGREEMENT MUST BE GIVEN IN WRITING. A NOTICE MAY BE GIVEN
BY DELIVERY TO AN INDIVIDUAL OR BY FAX, AND SHALL BE VALIDLY GIVEN IF DELIVERED
ON A BUSINESS DAY TO AN INDIVIDUAL AT THE FOLLOWING ADDRESS, OR, IF TRANSMITTED
ON A BUSINESS DAY, BY FAX OR EMAIL ADDRESSED TO THE FOLLOWING PARTY:

 

(a)

if to Baltic:

(b)

if to Genco:

 

 

 

 

 

Address:   299 Park Avenue, 20th Floor

 

Address:   299 Park Avenue, 20th Floor

 

New York, NY 10171

 

New York, NY 10171

 

 

 

 

 

Attention:  John C. Wobensmith

 

Attention:  Robert Gerald Buchanan

 

    President and Chief Financial Officer

 

    President

 

 

 

 

 

Fax No.:    (646) 443-8551

 

Fax No.:    (646) 443-8551

 

or to any other address or fax number that the Party so designates by notice
given in accordance with this Section. Any notice

 

(a) if validly delivered on a Business Day, shall be deemed to have been given
when delivered; and

 

(b) if validly transmitted by fax on a Business Day, shall be deemed to have
been given on that Business Day.

 

[Remainder of Page Intentionally Left Blank]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Omnibus Agreement has been duly executed by the parties
set forth below.

 

 

 

GENCO SHIPPING & TRADING LIMITED

 

 

 

 

 

By:

/s/ John C. Wobensmith

 

 

Name:  John C. Wobensmith

 

 

Title:  Chief Financial Officer

 

 

 

 

 

 

 

BALTIC TRADING LIMITED

 

 

 

 

 

By:

/s/ John C. Wobensmith

 

 

Name:  John C. Wobensmith

 

 

Title:  President and Chief Financial Officer

 

--------------------------------------------------------------------------------
